Title: From George Washington to Clement Biddle, 17 June 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 17th June 1798

Your letter of the 9th instant is received. I am sorry to find that the old Coach is likely to find so bad a Market. This was slipped by Mr Dandridge, at the time I left Philadelphia. As the case now is, it will be better to break it up for the old Iron than keep it longer on expences. And if, after trying the Table Ornaments a while longer—at a reduced price—they will not sell, I must give some further order respecting them.

After the Pictures from Mr Savage are paid for, & such other exhibits as are against me, entered, let me know how our A/c stands, as I shall be unwilling, at all times, to call upon you faster than you have means to answer. In the meantime please to send me one gilt frame, for a Picture, of the following dimensions—viz.—four feet by three feet, two Inches in the clear; allowing a rabit of an Inch, all round, to receive the Picture; and ¾ of an Inch deep for the same purpose. Let this frame cost a dollar a foot—What I mean by the clear is, that so much of the Canvas, or Picture is to be seen, and by the Rabit, that so much thereof is to be covered by the Frame.
When the Picture for Mrs Miller (late Mrs Green) is sent, be so good as to accompany it with Mrs Washington’s compliments. With esteem & regard I am Dear Sir Your Obedient Humble Servt

Go: Washington

